Citation Nr: 1549674	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11-08 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for lumbosacral spine degenerative changes.  

2.  Entitlement to a rating greater than 20 percent for chronic left shoulder strain.  

3.  Entitlement to a rating greater than 10 percent for a right foot bunionectomy with partial resection of the first metatarsal head.  

4.  Entitlement to a rating greater than 10 percent for bilateral pes planus.  

5.  Entitlement to a rating greater than 20 percent for right knee retropatellar pain syndrome.

6.  Entitlement to a rating greater than 10 percent for left knee retropatellar pain syndrome.  

7.  Entitlement to service connection for a left hip disorder.

8.  Entitlement to service connection for right and left elbow disorders.

9.  Entitlement to service connection for a right ankle disorder.

10.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction of the claims folder was subsequently transferred to the RO in St. Petersburg, Florida.  

In May 2008, the RO also denied service connection for right hip arthritis.  The Veteran disagreed with this decision.  In March 2011, the RO granted service connection for right hip bursitis and this issue is resolved.  

In March 2011, the RO also granted service connection for sinusitis and assigned a 10 percent rating.  The Veteran disagreed with this decision.  A September 2014 Decision Review Officer (DRO) conference report indicates that the Veteran would be satisfied with a 30 percent rating and it would be a complete grant of the issue.  In September 2014, the rating for sinusitis was increased to 30 percent and this resolved the notice of disagreement.  In March 2015, the Veteran filed another claim for increase and in August 2015, the rating for his service-connected sinusitis was increased to 50 percent.  To date, the Veteran has not expressed disagreement with this decision and the issue is not for consideration.  

The Board acknowledges that additional evidence was added to the record following the March 2011 statement of the case (which addressed issues numbered 1 through 9).  This evidence, however, essentially duplicates information already of record or is not relevant to those issues and a remand for a supplemental statement of the case is not needed.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issues of service connection for right and left elbow disorders and for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's lumbar spine degenerative changes are not manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

2.  On VA examination dated January 19, 2011, range of motion of the left arm (major extremity) was limited to midway between side and shoulder level; prior to this date, the disability picture more nearly approximated no more than left arm motion limited at shoulder level.  

3.  The Veteran is currently receiving the maximum schedular rating for unilateral hallux valgus, operated with resection of metatarsal head.  

4.  In August 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue regarding a rating greater than 10 percent for bilateral pes planus.  

5.  The Veteran's right knee retropatellar pain syndrome is not manifested by flexion limited to 15 degrees or extension limited to 20 degrees.

6.  The Veteran's left knee retropatellar pain syndrome is not manifested by flexion limited to 30 degrees or extension limited to 15 degrees.  

7.  A chronic left hip disorder was not noted during service or within the one-year presumptive period; and the preponderance of the evidence is against finding that the Veteran currently has a left hip disorder that is otherwise related to active service or events therein.

8.  Resolving reasonable doubt in the Veteran's favor, he has a current right ankle disorder characterized as degenerative arthropathy, right talonavicular joint, status post exostectomy, related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for lumbosacral spine degenerative changes are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (2015).  

2.  For the period prior to January 19, 2011, the criteria for a rating greater than 20 percent for chronic left shoulder strain are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).  

3.  For the period from January 19, 2011, the criteria for a 30 percent rating, and no more, for chronic left shoulder strain are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

4.  The criteria for a rating greater than 10 percent for right foot bunionectomy with partial resection of the first metatarsal head are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2015).  

5.  The criteria for a withdrawal of an appeal concerning the claim of entitlement to a rating greater than 10 percent for bilateral pes planus are met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2015).  

6.  The criteria for a rating greater than 20 percent for right knee retropatellar pain syndrome are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2015).

7.  The criteria for a rating greater than 10 percent for left knee retropatellar pain syndrome are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

8.  A left hip disorder was not incurred during service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131 (2015); 38 C.F.R. §3.303, 3.307, 3.309(a) (2015).  

9.  A right ankle disorder, characterized as degenerative arthropathy, right talonavicular joint, status post exostectomy, was incurred during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in January 2007 and October 2007, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of the information he was responsible for providing and of the evidence VA would attempt to obtain.  The letters also provided notice as to how VA assigns disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, private medical records, post-service military treatment facility records and VA medical records.  The Veteran has not specifically identified additional records that need to be obtained.  The Veteran was provided numerous examinations during the appeal period to determine the severity of his service-connected disabilities.  These examinations contain findings sufficient for ratings purposes and the examinations are collectively adequate.  The Board acknowledges that the most recent examinations were in 2011.  However, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined. 38 C.F.R. § 3.327(a) (2015).  The Board notes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95; 60 Fed. Reg. 43,186 (1995). 

The Veteran was provided a VA examination to address the left hip in October 2010.  As discussed below, he indicated that he was not claiming this condition.  An examination is not needed as concerns the claimed right ankle disorder as the issue is granted herein.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c) (2015).

Analysis

Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015) provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40. 

As to the ratings discussed herein, the Board notes that service connection was originally established for these disabilities effective February 16, 2005.  In March 2011, the code sheet was amended to reflect the appropriate effective date - February 1, 2005, which is the day after discharge.  The RO noted this was harmless error as no payment adjustment was needed.   For purposes of this decision, the Board will list the initial grants effective as of February 1, 2005.  



	Lumbar spine degenerative changes

In December 2005, the RO granted service connection for chronic low back pain and assigned a 20 percent rating effective February 1, 2005.  In November 2006, the Veteran requested reconsideration of this rating and to add osteoarthritis of the back.  In May 2008, the RO continued the 20 percent rating assigned for arthritis of the lumbosacral spine (previously rated as low back pain).  The Veteran disagreed with the rating and perfected this appeal.  

The Veteran's lumbar spine disability is evaluated pursuant to Diagnostic Codes 5237 (lumbosacral strain) - 5242 (degenerative arthritis of the spine).  Both disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242.

Under the General Rating Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.

On VA examination in May 2005, the Veteran reported constant lumbar discomfort.  He experienced flare-ups weekly with excessive bending and they lasted less than an hour or two when treated with a heating pad or Motrin.  He wore a lumbar support to work.  He did not have incapacitating episodes related to the spine.  Range of motion testing of the lumbar spine was reported as flexion of 72/77 degrees and 72/75 degrees, extension of 28 degrees, and repeated measurements unchanged.  Right and left lateral flexion was 28/28 degrees, with repeated measurements unchanged.  Right lumbar spinal rotation was 25/28 and 24/28, whereas left lumbar spinal rotation was 26/28, with repeated measurements unchanged.  Range of motion of the lumbar spine was not further limited by pain, fatigability or incoordination on repeated testing.  There were no muscle spasms.  He had mild loss of the reversal of the lumbar lordotic curvature noted on forward flexion at the waist.  X-rays were reported as normal.  In November 2005, the examiner indicated the diagnosis was chronic lumbar strain.  

Private records dated in July 2006 indicate the Veteran presented to physical therapy with complaints of low back pain.  Impairments included decreased range of motion, decreased strength, decreased flexibility, poor posture and increased pain.  He was given a home exercise program.  

In a January 2007 statement, the Veteran reported that over the past 4 to 5 years his back had been in constant decline.  He could only sit for 15 minutes before he had to stand to undo the cramping sensation in his back.  

On VA examination in February 2007, the Veteran reported constant pain.  He did not report any additional flare-ups.  He was not unsteady because of his back and did not use a back brace.  He could walk for .5 miles and could stand for only 2 to 3 minutes.  On examination, the spine, limbs, posture, position of the head and curvature of the spine were normal.  The Veteran was requested to go through range of motion, but stated that he absolutely could not go through any range of motion testing.  He stated that in the past, range of motions made his spine worse and he did not want that to happen again.  Repetitive movements could not be evaluated and there was no objective evidence of painful motion, spasm, weakness or tenderness and no fixed deformity was noted.  Neurologic examination was normal except for loss of sensations associated with his previous right foot surgeries.  X-rays showed minimal arthritic change at the T12-L1 and L1-L2.  No fracture or dislocation.  

On VA examination in January 2011, the Veteran reported that he exercised 3 or 4 days a week in a one hour program of sauna and swimming pool.  He denied using any lumbar corset.  He did not do physical therapy exercises for his low back but occasionally used a heating pad.  He did not experience constant pain but had constant lumbar stiffness.  Pain rarely radiated and he denied a past diagnosis of sciatic or pinched nerve or damaged discs.  Pain flared from standing or prolonged sitting activities.  He denied any lumbar instability or pain going up or down stairs.  The examiner noted the Veteran was able to remove his shoes and socks in a seated position, demonstrating good lumbar flexion to more than 90 degrees without apparent pain.  When he stood to remove his pants, his lumbar flexion was greater than 100 degrees.  On physical examination, flexion was to 40 degrees and extension was to 15 degrees both provoking complaint of the same mid-lumbar pain with no decrements in either motion.  Repetitive motion testing revealed the decrements of function at some sites but otherwise there was no further impairment of function due to pain, fatigue, incoordination or instability.  Diagnosis was lumbar degenerative arthritis.  

The criteria for a rating greater than 20 percent are not met.  Evidence of record does not show forward flexion limited to 30 degrees or less; or favorable ankylosis of the lumbar spine.  The Board has considered the Veteran's complaints of pain and acknowledges that he is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  On review, however, the Board does not find adequate pathology to support a higher rating based on functional impairment due to pain on motion or other factors.  The Veteran's reports of pain do not outweigh the objective evidence of record.  

There is no evidence of radiculopathy or other associated neurologic abnormalities and an additional separate rating is not warranted.  See General Rating Formula, Note (1).   

The Veteran is not shown to have intervertebral disc syndrome or acute symptoms requiring bed rest prescribed by a physician and the General Rating Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not for application.  

At no time during the appeal period has the Veteran's lumbar spine disability been more than 20 percent disabling and staged ratings are not warranted.  See Hart.

	Chronic left shoulder strain

In November 2005, the RO granted service connection for chronic left shoulder strain and assigned a 20 percent rating effective February 1, 2005.  In November 2006, the Veteran requested reconsideration of the prior rating.  In May 2008, the RO continued the 20 percent rating for the left shoulder.  The Veteran disagreed with the decision and perfected this appeal.  

Evidence of record shows the Veteran is left-handed.  Thus, the left arm is considered his major extremity.  See 38 C.F.R. § 4.69 (2015).  

The RO rated the left shoulder disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under this provision, limited arm motion of the major extremity is rated as follows: at shoulder level (20 percent); midway between side and shoulder level (30 percent); and to 25 degrees from the side (40 percent).  Id.  

On VA examination in May 2005, the Veteran described average daily discomfort as being none at rest but with repetitive movement the pain reached a 7/10.  This happened several times a week.  There was no history of dislocation.  On physical examination, there was some tenderness anteriorly over the anterolateral left shoulder.  Range of motion testing of the left shoulder revealed flexion of 68/72 degrees, with repetitive measurements unchanged.  Abduction at the left shoulder was 148/162 degrees and 146/160 degrees.  External and internal rotations were 72 and 76 degrees, respectively, with repetitive measurements unchanged.  The joint was tender at the end range of motion but range of motion was not further limited by pain, fatigability, or incoordination on repetitive testing.  The musculature was well developed and there was no crepitus.  Diagnosis was chronic left shoulder strain.  

On VA examination in January 2008, the Veteran reported a pinching sensation in the anterior left shoulder which was constant and worsened with movements.  He reported easy fatigability and a lack of endurance.  He did not report additional flare-ups and there were no episodes of dislocation or recurrent subluxation.  On physical examination, forward flexion was 90/180 degrees and he stated that he could not move his shoulder any further because of pain.  On abduction, he went to 90/180 degrees.  External rotation was 90/90 degrees with pain and internal rotation was 90/90 degrees.  The examiner noted that it was not clear that an effort was put into the range of motions.  Repetitive movements did not change the range of motions any further because of pain, weakness, fatigue or lack of endurance.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  There was no ankylosis.  Diagnosis was chronic sprain left shoulder.  

On VA examination in May 2009, the Veteran reported flare-ups occurring only if he lifted and carried too much.  He did not describe any crepitus or popping.  He had not had any left shoulder surgery but did have a steroid injection in 2008.  Physical examination showed 90 degrees of external and internal rotation at the left shoulder and with complaints of minimal discomfort at the end range of motion, but not stiffness, weakness, incoordination or fatigability.  Range of motion was not further functionally reduced following repetitive range of motion.  Abduction was to 91 degrees and forward flexion to 90 degrees.  The examiner noted that in these two planes, it was not clear that effort had been put into the range of motion.  The Veteran complained of discomfort at the end ranges of motion.  There was a sense of resistance encountered manually with the examiner's hand on his shoulder, but there was not fatigability, weakness or incoordination, and abduction and flexion were not further functionally reduced following repetitive range of motion testing.  There was no crepitus.  Left shoulder x-rays showed deltoid tendinitis or previous trauma.  No other fracture-dislocation was seen.  Diagnosis was chronic strain of the left shoulder.  

In December 2009, the Veteran underwent a VA examination in connection with a claim of service connection for the right shoulder.  Findings related to the left shoulder were also noted.  He described his left shoulder pain as an average level of 4-5/10 and he would stop repetitive movements if it became more uncomfortable with resolution to the baseline level within 15-20 minutes.  This happened in the course of the day perhaps once.  Regarding the left shoulder, range of motion was flexion to 79 degrees, abduction to 75 degrees, external rotation to 24 degrees, and internal rotation to 61 degrees.  There were no findings of weakness, stiffness, incoordination or fatigability and the range of motion of the left shoulder was not further functionally reduced following repetitive range of motion testing by the above cited factors.  Diagnosis was left shoulder osteoarthritis.  The examiner further stated that the Veteran presented suboptimal effort upon formal range of motion testing at the left shoulder due to the measures appearing invalid based upon direct observation.  

On VA examination in January 2011, the Veteran reported constant left shoulder pain level 8/10 throughout the day and every night.  He did not do any range of motion or strengthening exercises.  Pain flared to 10/10 with cold weather or with lifting anything of any weight.  On physical examination, the left shoulder was mildly tender anteriorly.  There was no crepitus.  Left shoulder range of motion revealed flexion to 45 degrees and limited by deltoid area pain.  Abduction was to 30 degrees then on repeats to 35 degrees and to 40 degrees, all limited by pain with associated mild palpable tenderness.  Since he was unable to elevate the shoulder to horizontal, rotational measurements were done seated with the arm at his side and elbow flexed, revealing external rotation to 30 degrees times three, and internal rotation first to 65 degrees but then gradually increasing to 80 degrees by the third repetition.  Motor strength was 5/5 for both abduction and adduction.  Left shoulder x-rays showed no interval change; and soft tissue calcification lateral to the acromion process.  Diagnosis was left shoulder chronic strain and tendinitis.  

On review, a 30 percent rating is warranted from January 19, 2011.  At that time, VA examination showed forward flexion of the major extremity limited to midway between the side and shoulder level (45 degrees).  The Board acknowledges that abduction was limited to 30 degrees but increased to 40 degrees following repetition and the disability picture does not more nearly approximate arm motion limited to 25 degrees from the side.  

Prior to that date, however, a rating greater than 20 percent is not warranted.  That is, the examinations of record do not show arm motion limited to midway between the side and shoulder level.  The Board acknowledges that there were some findings of flexion and abduction less than 90 degrees.  However, the examiner questioned the effort given during testing and the disability picture more nearly approximates no more than left arm motion limited at shoulder level.  The Board has considered the Veteran's complaints of pain and limitations, but does not find adequate pathology to support a higher rating based on functional impairment due to pain on motion or other factors.  

There is no evidence of ankylosis, impairment of the humerus, or impairment of the clavicle or scapula and Diagnostic Codes 5200, 5202, and 5203 are not for application.  

As set forth, this decision assigns a staged rating.  See Hart.  

	Right foot bunionectomy with partial resection of the first metatarsal head

In November 2005, the RO granted service connection for right foot bunionectomy with partial resection first metatarsal head and assigned a 10 percent rating effective February 1, 2005.  In November 2006, the Veteran requested reconsideration of the prior rating.  In May 2008, the RO continued the 10 percent rating for the right foot bunionectomy.  The Veteran disagreed with the decision and perfected this appeal.  

The RO rated the right foot disability pursuant to Diagnostic Code 5280.  Under this provision, hallux valgus, unilateral is rated as follows: operated with resection of metatarsal head (10 percent); and severe, if equivalent to amputation of great toe (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5280.  

The May 2005 VA examination noted that during service, the Veteran underwent a bunionectomy at the right hallux as well as debridement of the bunion in that area.  He also had a portion of his distal right first metatarsal resected.  He subsequently had a bony beak of the talus removed.  He reported flare-ups with prolonged standing, walking or stair climbing.  On physical examination, there was a 5cm oblique scar overlying the hindfoot dorsally over the talar area and this was well-healed and nontender.  More distally, there was a non-contiguous 10 cm scar extending obliquely from the midfoot over the medial aspect of the right first MTP joint.  This was nontender to palpation.  There was mild keloid formation over the more distal scar.  Gentle manipulation of the midfoot was met with complaints of pain.  There was a mild degree of hallux valgus at the right great toe.  There were no cockup deformities of the remaining toes on the right.  He did have a darkened area over the medial aspect of the right first MTP joint consistent with a bunion resection that had granulated in.  Diagnoses included right foot bunionectomy at the first MTP joint; and debridement of bony excrescence of the right talus as well as partial resection of the first metatarsal head.  

A November 2007 statement from the Veteran's private physician notes the right foot had been swollen.  The Veteran reported that his right foot was a size 10 and the left was a size 9.  He had no sensation in the right big toe.  

On VA examination in January 2008, the Veteran reported that his right foot was constantly painful and that the pain increased with movements.  He reported easy fatigability and lack of endurance.  He did not report additional flare-ups.  The Veteran stated that because of the bunionectomy his right big toe was completely numb and had no feeling and there was no movement in the big toes and second toes.  When asked to bend his big toe and second toe, no movement occurred at the MTP or interphalangeal joints.  There were no skin breakdowns or callosities and no unusual shoe wear pattern.  The examiner noted that the Veteran did not currently have hallux valgus.  The second toe was somewhat overriding.  Diagnosis was bunionectomy right foot with residuals as described.  

On VA examination in January 2011, the Veteran blamed his prior surgeries for constant near total numbness of the right distal foot and toes and for poor mobility of the right foot and ankle.  He reported flare ups once or twice a week with prolonged standing or walking.  He denied foot dragging or stumbling, but complained of unsteady balance.  Objectively, there was no palpable tenderness over the foot including the metatarsal joints, plantar fascia or calcaneus, and no pain on passive manipulation.  The right foot had a well healed surgical scar over the dorsal first metatarsal and over the first toe measuring 7.5 cm x 1.0 cm.  There was still a residual 35 degree valgus deformity of the hallux related to first metatarsal and there was no erythema of the MTP joint, but there was a 1.0 cm x 1.5 cm callus over the medial joint and a smaller 1.0 cm callus over the medial interphalangeal hallux joint.  Active range of motion of the right toes was minimal, almost zero, complaining of stiffness but not pain.  Passive range of motion of the first MTP joint revealed 35 degrees extension and 10 degrees flexion without pain.  X-rays of the right foot showed no interval change; postoperative bunionectomy and osteotomy of the first metatarsal bone; and Achilles tendon insertion spur.  

On review, the Veteran is currently receiving the maximum schedular rating available under the assigned diagnostic code.  

The Board acknowledges that there are other diagnostic codes pertaining to the foot which provide for ratings greater than 10 percent.  The Veteran is already receiving a separate 10 percent rating for pes planus and thus, that code is not for consideration as concerns the residuals of the bunionectomy.  The Veteran is not shown to have claw foot or malunion or nonunion of the tarsal or metatarsal bones and Diagnostic Codes 5278 and 5283 are not for consideration.   

As concerns Diagnostic Code 5284, VA's General Counsel has issued a precedential opinion advising that this code contemplates such miscellaneous injuries as "trauma to the foot involving the forefoot and toes, the talus and midfoot, and the os calcis and heel cord," as well as "[f]ractures and dislocations [that] may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints."  See VAOPGCPREC 9-98 (Aug. 14, 1998).  As set forth, the Veteran is service-connected for residuals of a bunionectomy and for pes planus.  The rating schedule contains diagnostic codes specifically addressing these disabilities and therefore, consideration under Diagnostic Code 5284 is not warranted. 

At no time during the appeal period has the right foot bunionectomy been more than 10 percent disabling and staged ratings are not warranted.  See Hart.  

The Board acknowledges the Veteran has scarring related to his in-service right foot surgeries.  The scars are not shown to be unstable or painful and a separate rating is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  


	Bilateral pes planus

In November 2005, the RO granted service connection for bilateral pes planus and assigned a 10 percent rating.  In November 2006, the Veteran requested a reconsideration of his rating.  In March 2008, the RO continued a 10 percent rating for bilateral pes planus.  The Veteran disagreed with the rating and perfected this appeal.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

In August 2015, the Veteran submitted a statement requesting that the issue of an increased evaluation for bilateral pes planus be withdrawn from appeal.  There remain no allegations of errors of fact or law for appellate consideration as concerns this issue.  Accordingly, the Board does not have jurisdiction over it and it is dismissed.  

Simultaneously with his request to withdraw the appeal, the Veteran submitted a new claim for increase for bilateral pes planus.  This issue is currently pending before the RO.  

	Retropatellar syndrome of the right and left knees

In November 2005, the RO granted service connection for retropatellar pain syndrome of the right and left knees and assigned a 10 percent rating for each knee effective February 1, 2005.  In November 2006, the Veteran requested a reconsideration of the prior rating.  In May 2008, the RO continued the 10 percent ratings.  The Veteran disagreed and perfected this appeal.  In March 2011, the RO increased the right knee rating to 20 percent also effective from February 1, 2005.  

The code sheet lists the right and left knees as being rated under Diagnostic Code 5262.  This provision addresses impairment of the tibia and fibula.  The Veteran's predominant complaints appear to be limitation of motion and pain and in the absence of objective evidence of any malunion or nonunion of the tibia or fibula, the disabilities are more appropriately rated under the limitation of motion codes.  

Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is evaluated as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004); 38 C.F.R. § 4.14 (2013).  

VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).

Recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when slight, a 20 percent rating when moderate, and a 30 percent rating when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

On VA examination in May 2005, the Veteran reported daily intermittent bilateral knee pain, non-constant and not characterized by flare-ups.  He had noticed some loss of flexion and there seemed to be some emerging tension in the area of the superior kneecaps-patellae bilaterally with flexion.  He did not experience any locking at either knee or a sensation of fullness or swelling.  On physical examination, right knee extension was to 0 degrees.  Flexion at the right knee was 96/112 degrees and 94/112 degrees.  Extension of the left knee was to 0 degrees and flexion was 102/114 degrees and 102/112 degrees.  Range of motion of the knees was not further limited by pain, fatigability or incoordination on repetitive testing.  Stiffness and discomfort were noted.  There was no gross clinical instability of either knee.  X-rays of the knees were normal.  

A November 2007 statement from the Veteran's private physician documents complaints of bilateral knee pain, worse on the right.  The Veteran reported decreased range of motion and stiffness and stated his balance was not too good because of the pain.  

On VA examination in January 2008, the Veteran stated his knees were constantly painful and he rated his pain as a 9/10.  From facial expression, the Veteran did not appear to be in pain.  He reported that his knees were stiff, but there was no weakness, swelling, heat, redness, instability, giving way or locking.  There was easy fatigability and lack of endurance.  The Veteran did not report any additional flare-ups.  He did not use a brace, but used a cane occasionally.  There were no episodes of dislocation or recurrent subluxation.  On physical examination, flexion of each knee was to 90 degrees.  The Veteran stated he could not proceed further because of pain, but by observation, it was not evident that effort was put in to the range of motion.  Extension of each knee was full to 0 degrees.  Repetitive movements did not further affect the range of motion because of pain, weakness, fatigue or lack of endurance.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  Gait was normal.  There was no ankylosis.  Diagnosis remained retropatellar pain syndrome, bilateral knees.  

A March 2009 private record notes that x-rays of the knee show mild arthritis, degenerative changes.  
On VA examination in January 2011, the Veteran reported constant mild daytime pain in both knees, 2/10 in severity.  The pain flared to 8/10 severity in both knees if he sat driving or as a passenger for more than 30 minutes.  If he sat at his desk for more than 15-20 minutes then both knees began to burn.  Both knees ached after walking more than half a block and overall there were flares of milder pain occurring every day.  He was bothered by constant stiffness and the right had rare mild swelling.  His knees had never locked and he had had partial sudden weakness or instability in the right knee rarely, but always caught himself and not fallen.  On physical examination, the knees appeared symmetrical with quadriceps muscle groups very well developed.  There was no knee joint or popliteal edema or effusions.  Right knee palpation was mildly tender.  Varus, valgus and Lachman's tests for instability all caused complaint of right knee and right lateral hip pain.  Lachman's test was limited by decreased knee flexion with complaints again of both knee and lateral hip pain and mild crepitus but no popping.  Right knee active range of motion was 0-80 degrees complaining of the same knee and lateral hip pain.  Left knee had mild point tenderness.  Varus and valgus tests for instability were negative, but caused mild pain in the anterior knee.  Lachman's test was negative and pain free.  McMurray's test with both ankle external and internal rotations caused mild pain complaint in the medial knee but there was no crepitus or popping felt.  Active range of motion was 0 to 110 degrees, complaining of only stiffness in the knee joint but no pain.  Right knee x-rays showed prominent patellar spurs.  Left knee x-rays showed prominent spurring along the anterior margin of the patella; otherwise unremarkable.  Impression was chronic patellar pain syndrome of bilateral knees.  The examiner stated that repetitive motion testing of the joints revealed decrements of function as described; otherwise there was no further impairment of function due to pain, fatigue, incoordination or instability.  The examiner further noted there was a discrepancy between isolated testing of specific muscle groups or joints versus dressing activities.  

On review, the Board finds no basis for an increased rating in either knee.  As to the right knee, there is no evidence of flexion limited to 15 degrees or extension limited to 20 degrees and a rating greater than 20 percent is not warranted under Diagnostic Codes 5260 or 5261.  As to the left knee, there is no evidence of flexion limited to 30 degrees or extension limited to 15 degrees and a rating greater than 10 percent is not warranted under Diagnostic Codes 5260 or 5261.  In making these determinations, the Board acknowledges the Veteran's complaints of pain and other limitations.  His reports are not supported by adequate pathology or other findings and higher ratings are not warranted based on functional impairment due to pain on motion or other factors.  Separate ratings are also not warranted based on limitation of flexion and extension as compensable limitation of motion is not shown in either plane in either knee.  

A separate rating is also not warranted under Diagnostic Code 5257.  In making this determination, the Board acknowledges the Veteran's reports at the January 2011 examination of rare complaints of right knee instability.  Objective evidence, however, does not show clinical instability in either knee.  

There is no evidence of ankylosis, dislocated cartilage or removal of cartilage, or genu recurvatum and Diagnostic Codes 5256, 5258, 5259, or 5263 are not for application.  Further, even if Diagnostic Code 5262 (impairment of the tibia and fibula) were for application, objective evidence simply does not support a finding of marked knee disability on the right or moderate knee disability on the left and higher ratings would not be warranted under this provision.  

At no time during the appeal period has the Veteran's right knee disability been more than 20 percent disabling or the left knee disability more than 10 percent disabling and staged ratings are not warranted.  See Hart.

	Extraschedular consideration

Finally, the Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  On review, the applicable diagnostic codes contemplate the Veteran's reported symptoms, to include limitation of motion in the affected joints, pain, and other functional impairment.  With the exception of the residuals of the right foot bunionectomy under Diagnostic Code 5280, higher ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a Veteran's service-connected disabilities is also for consideration in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented").  

The Board acknowledges that the Veteran is also service-connected for sinusitis, right hip bursitis, hypertension and gastroesophageal reflux disease (GERD).  The evaluations for these issues are not on appeal and the Board has not considered them with regard to the combined impact of the disabilities.  Regarding the disabilities evaluated herein, the Board has considered the combined impact and as discussed, finds the rating schedule adequate.  Further consideration pursuant to 38 C.F.R. § 3.321 is not warranted.  

Evidence of record suggests the Veteran is gainfully employed and thus, the Board declines to infer a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Service connection 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be presumed for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year following discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.

	Left hip disorder

In May 2008, the RO denied service connection for left hip arthritis.  In March 2011, a statement of the case was furnished on this issue.  In his March 2011 Form 9, the Veteran stated that he did not disagree with the denial of the left hip.  However, he also checked the box that states he wanted to appeal all of the issues listed on the statement of the case.  Thus, the Board will proceed with the adjudication of this issue. 

Service treatment records note complaints related to the right hip, but do not include complaints or findings related to the left hip.  

On VA examination in October 2010, the Veteran stated that he had mild discomfort in the left hip during service, but had had no problems since then.  He did not seek formal medical evaluation for left hip pain in the service or since that time.  He further stated that he was not claiming a left hip condition as he had no problems.  Physical examination of the left hip showed no tenderness to palpation, no redness, increased warmth or swelling.  Range of motion showed forward flexion to 100 degrees limited by back pain; extension to 30 degrees; abduction to 45 degrees; adduction to 25 degrees; external rotation to 60 degrees and internal rotation to 40 degrees.  The examiner stated that no imaging of the left hip was necessary because the Veteran denied any current or chronic left hip condition.  The diagnosis was listed as "[l]eft hip condition not found."  

On review, service connection is not warranted.  A chronic left hip disorder was not noted during service or within the one-year presumptive period and the preponderance of the evidence is against finding that the Veteran currently has a left hip disorder that is related to active military service or events therein.  The doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

	Right ankle disorder

In May 2008, the RO denied service connection for right ankle arthritis.  The Veteran disagreed with the decision and perfected this appeal.  

Service treatment records show that the Veteran was referred for extensive podiatry treatment related to his right foot and ankle.  A November 2003 statement from Missouri Foot & Ankle Institute shows the Veteran was seen status post bunionectomy with osteotomy.  X-rays taken that date revealed increased osteoarthritis within the talonavicular joint (in front of the ankle joint) and the Veteran was having pain in that area.  In January 2004, the Veteran underwent an exostectomy for a painful exostosis, talonavicular joint, right foot.  He underwent a right ankle MRI in June 2004 and impression was (1) trace joint effusion; (2) minimal degenerative arthropathy, talonavicular joint; and (3) essentially normal MR imaging of the right ankle.  

The claims folder contains a December 2006 Memorandum for Record completed by the Veteran's primary care physician at the Air Force clinic.  The physician stated that he reviewed the active duty medical records with regards to documentation on the extensive past medical history involving his right ankle and foot.  He discussed the surgical procedures and findings and noted that since retirement, the Veteran reported an increase in pain and decrease in function.  

In a January 2007 statement, the Veteran reported constant pain and numbness in his right ankle/foot.  He further stated that he had to purchase a surgical sock to help control the swelling in his ankle and foot.  

The Veteran underwent a VA examination in January 2011.  Physical examination of the right ankle revealed a well-healed, flat surgical scar on the anterior ankle measuring 5 cm x 1 cm.  There was no focal ankle tenderness including both malleoli and ligamentous areas.  Range of motion was 5 degrees dorsiflexion, 25 degrees plantar flexion, eversion to 3 degrees, and inversion to 10 degrees.  All movements with a complaint of stiffness, but no pain or crepitus.  Diagnosis was residuals of right ankle and metatarsal surgery as described above.  

On review, the Veteran had complaints and treatment related to the right foot and ankle during service and continuing.  The January 2011 VA examination included a diagnosis of residuals of right ankle and metatarsal surgery as described.  Physical examination showed a right ankle scar and limited range of motion.  See 38 C.F.R. § 4.71, Plate II (2015).  Resolving reasonable doubt in the Veteran's favor, service connection for a right ankle disorder, characterized as degenerative arthropathy, right talonavicular joint, status post exostectomy, is established.  See 38 C.F.R. § 3.102.  
ORDER

A rating greater than 20 percent for lumbosacral spine degenerative changes is denied.  

For the period prior to January 19, 2011, a rating greater than 20 percent for chronic left shoulder strain is denied.  

For the period from January 19, 2011, a 30 percent rating, and no more, for chronic left shoulder strain is granted, subject to the laws and regulations governing the award of monetary benefits.  

A rating greater than 10 percent for right bunionectomy with partial resection first metatarsal head is denied.  

The claim of entitlement to a rating greater than 10 percent for bilateral pes planus is dismissed.  

A rating greater than 20 percent for right knee retropatellar pain syndrome is denied.

A rating greater than 10 percent for left knee retropatellar pain syndrome is denied.  

Service connection for a left hip disorder is denied.

Service connection for a right ankle disorder, characterized as degenerative arthropathy, right talonavicular joint, status post exostectomy, is granted.  






							(Continued on the next page)

REMAND

	Right and left elbow disorders

In May 2008, the RO denied service connection for right and left elbow arthritis.  The Veteran disagreed with the decision and perfected this appeal. 

Service treatment records do not show complaints specifically related to the elbows.  In a January 2007 statement, the Veteran reported that during his first 15 years in the military, he was a heavy equipment operator and cable maintenance technician and due to this type of work, he would never be able to lead a normal life.  He reported constant pain in his elbows and further stated that the Air Force prescribed Vioxx and Celebrex.  A March 2009 private record indicates that x-rays of the elbows show mild arthritis.  

Given the Veteran's contentions as well as the evidence of current disability, the Board finds that a VA examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran is service-connected for chronic left shoulder strain and secondary service connection is also for consideration.  

	Sleep apnea

In February 2010, the RO denied service connection for sleep apnea.  The Veteran disagreed with the decision and perfected this appeal.  

Service treatment records do not show complaints or treatment related to sleep apnea.  A record dated in June 2003, however, documents complaints of "sleep problems" and notes a sleep cycle disturbance.  The Veteran was prescribed Ambien for 10 days.  

The claims folder contains multiple lay statements from the Veteran's spouse and other family members indicating a long history of snoring.  In his VA Form 9, the Veteran reported that he had sleep problems in 2003 and continued to have trouble sleeping until a sleep study was finally ordered.  

A December 2008 polysomnogram shows moderate obstructive sleep apnea.  A statement from a private physician, Dr. D. W., received in March 2010, indicates that the Veteran was diagnosed with sleep apnea in December 2008, but had a history of insomnia and several risk factors for sleep apnea that make it likely he suffered from sleep apnea 5 years earlier as well.  

A March 2010 statement from Dr. S. H. indicates that she had not been involved with the patient's care for greater than 5 years.  She noted that the Veteran was complaining of sleep disturbances, albeit the records document insomnia without specific cause.  His weight and other contributing factors to sleep apnea were essentially unchanged from previously which implied that if he has it now, he likely had it 5 years ago.  

The Veteran and other lay persons are competent to describe in-service snoring.  The Veteran has a current diagnosis of sleep apnea and the claims folder contains medical opinions suggesting this disorder had its onset during service.  Under these circumstances, a VA examination is needed.  38 C.F.R. § 3.159(c)(4); McLendon.  
The Veteran is service-connected for sinusitis and secondary service connection is also for consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any additional VA, military treatment facility, or private medical treatment related to his right and left elbows and sleep apnea.  The Veteran should complete an authorization for release of any private records.

2.  Request appropriately identified medical records pursuant to 38 C.F.R. § 3.159(c)(1), (2).  

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any right and left elbow disorders.  The electronic claims folder must be available for review.  

The examiner should identify any disorders of the right and/or left elbows and for each disorder, provide an opinion as to whether it is at least as likely as not related to active service or events therein.  

If not directly related to service, the examiner should provide an opinion as to whether any left elbow disorder is at least as likely as not proximately due to OR aggravated (permanently worsened) by the Veteran's service-connected chronic left shoulder strain.  If aggravation is found, please identify the baseline level of disability.  

A complete rationale must be provided for any opinion offered.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of sleep apnea.  The electronic claims folder must be available for review.  

The examiner should provide an opinion as to whether sleep agnea is at least as likely as not related to active service or events therein.  In making this determination, the examiner must consider lay statements describing the Veteran's in-service snoring.  The Veteran and his family members are competent to report this information and if there is a medical basis to doubt the reported history, the examiner should so state.  The examiner must also consider the medical opinions from Dr. D. W. and 
Dr. S. H.  

If not directly related to service, the examiner should provide an opinion as to whether it is at least as likely as not proximately due to OR aggravated (permanently worsened) by the Veteran's service-connected sinusitis.  If aggravation is found, please identify the baseline level of disability.  

A complete rationale must be provided for any opinion offered.  

5.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues of service connection for right and left elbow disorders and for sleep apnea.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


